DETAILED ACTION
	This Office action is in response to Applicant’s amendment filed on 10/7/2022. Claims 1-20 are still pending. This action is made FINAL. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/15/2022 is being considered by the examiner.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 8, 9, 11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McNabb in view of Farris (US 20090325595 A1).

Consider claim 1, McNabb discloses a method, comprising: 
generating a map of locations within a premises using output indicative of one or more rooms (the geographical positions of position aware devices such as cellphones can be received by a mapping system and analyzed to determine the location of high traffic areas, rooms or spaces which are or are not likely to be occupied…real-time digital map 170 further comprises a display of the position, within or proximate to building 400, of each registered device (e.g., cellphones 120, in-room devices 121, fixed displays 123, wearable devices 124, and tablets/phablets 125), paragraph 20); 
storing the map of locations with the software platform (control system 150 receives digital building plans 101 and stores them as a real-time digital map 170 in database 160, paragraph 20); 
detecting an emergency call from a device registered with the software platform and located at the premises, wherein the device is one of the first device or a second device (when a user picks up an in-room device 121, this event initiates generating an emergency notification to various emergency responder agents including, but not limited to, a 911 call center. Similarly, occupants of a selected environment can use their personal device(s) (e.g., cellphones 120, wearable devices 124, and/or tablets/phablets 125) to initiate triggering an emergency notification using evacuation agent program 130 which has been downloaded onto their device, paragraph; registration of handheld wireless devices (e.g., cellphones 120, in-room devices 121, wearable devices 124, and/or tablets/phablets 125) can be performed via manual inputs 105,oaragarph 23);
determining, as one of the one or more rooms a location of the device within the premises using the map of locations (real-time digital map 170 further comprises a display of the position, within or proximate to building 400, of each registered device (e.g., cellphones 120, in-room devices 121, fixed displays 123, wearable devices 124, and tablets/phablets 125). This is a great benefit to emergency responders in locating people within building 400 who may require assistance in evacuating building 400 during an emergency, paragraph 20); and 
signaling information associated with the location of the device within the premises to a public safety answering point to which the emergency call is routed (The position information is then sent over an origination network using emergency call packets to identify that the call is an emergency call. Using the position information for the calling device, the emergency call is then routed to the appropriate emergency communication center, paragraph 32; the alerts to emergency responder agent(s) 180 further comprises updates 190 which convey real-time updates of environmental conditions within building 400 and the location of registered devices (e.g., cellphones 120, in-room devices 121, fixed displays 123, wearable devices 124, and tablets/phablets 125) as well as un-registered devices such as cellphones which may still be detectable by position monitors 103 (e.g., Wi-Fi routers, Bluetooth devices, ZigBee networks, etc.), paragraph 70).
However, McNabb does not expressly disclose prompting an operator of a first device registered with a software platform to present, within one or more user interface fields output to a display of the first device, input verifying one or more rooms within a premises associated with the software platform; and generating a map of locations for the premises using the verifications of the one or more rooms.
	In the same field of endeavor, Farris discloses prompting an operator of a first device registered with a software platform to present, within one or more user interface fields output to a display of the first device, input verifying one or more rooms within a premises associated with the software platform (As an example, when mobile device 120-1 is detected to be located within a premises reference location 510, a message may be presented by mobile device 120-1 asking the user 130-1 to confirm or deny that mobile device 120-1 is located in the premises reference location 510 (e.g., "Can you confirm that you are located in the Macy's store?"). As another example, when mobile device 120-1 is detected to be located within premises trigger location 540, a message may be presented by mobile device 120-1 asking the user 130-1 to confirm or deny that mobile device 120-1 is located proximate to a premises reference location 510 (e.g., "Can you confirm that you are located in front of the Macy's store?"), paragraph 77); and generating a map of locations for the premises using the verifications of the one or more rooms (Such user input may be used to check and/or improve the accuracy of premises area maps in relation to detected physical locations of mobile devices 120 within premises areas, paragraph 77).
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Farris with the teachings of McNabb to improve the information and/or level of detail in maps.

Consider claim 2, and as applied to claim 1 above, McNabb discloses wherein the map of locations is associated with network information for one or both of devices registered with the software platform or network devices to which ones of the devices connect (position monitors 103 are configured to report the location of other user portable devices including, but not limited to a wearable devices 124, paragraph 22; as data is received by control system 150 via real-time environmental monitors 102 and/or position monitors 103, this information can be used to update in real-time the information available to emergency responder agent 180. In one embodiment, control system 150 will generate an updated real-time digital map 170 and convey this updated map to emergency responder agent 180, paragraph 25).

Consider claim 8, McNabb discloses a system, comprising: 
a server device (computer system 300 of FIG. 3 is only an example and that embodiments as described herein can operate on or within a number of different computer systems including, but not limited to… server devices, paragraph 35) including a memory (RAM 310 ROM 308, data storage unit 312, Fig. 3) and a processor (processor 306A, Fig. 3) configured to execute instructions stored in the memory for a software platform; and 
one or more devices registered with the software platform at located in one or more rooms of a premises associated with the software platform (each in-room device 121 in building 400 can be manually registered to control system 150, including the room in which it is normally disposed, using manual inputs 105. Similarly, a guest or visitor to building 400 can provide the phone number to their cellphone 120, wearable device 124, and/or tablet/phablet 125 which can be manually registered with control system 150 using manual inputs 105. Alternatively, devices such as cellphones 120, in-room devices 121 wearable devices 124, and/or tablets/phablets 125 can be automatically registered using, for example, bar-code readers, radio-frequency identification (RFID) devices, wireless Internet, Bluetooth, etc, paragraph 23), wherein the instructions include instructions to:
generate a map of locations within the premises (real-time digital map 170 further comprises a display of the position, within or proximate to building 400, of each registered device (e.g., cellphones 120, in-room devices 121, fixed displays 123, wearable devices 124, and tablets/phablets 125), paragraph 20); 
detect an emergency call from a device of the one or more devices (when a user picks up an in-room device 121, this event initiates generating an emergency notification to various emergency responder agents including, but not limited to, a 911 call center. Similarly, occupants of a selected environment can use their personal device(s) (e.g., cellphones 120, wearable devices 124, and/or tablets/phablets 125) to initiate triggering an emergency notification using evacuation agent program 130 which has been downloaded onto their device, paragraph; registration of handheld wireless devices (e.g., cellphones 120, in-room devices 121, wearable devices 124, and/or tablets/phablets 125) can be performed via manual inputs 105,oaragarph 23); 
determine, as one of the one or more rooms, a location of the device within the premises using the map of locations (real-time digital map 170 further comprises a display of the position, within or proximate to building 400, of each registered device (e.g., cellphones 120, in-room devices 121, fixed displays 123, wearable devices 124, and tablets/phablets 125). This is a great benefit to emergency responders in locating people within building 400 who may require assistance in evacuating building 400 during an emergency, paragraph 20); and 
signal information associated with the location of the device to a public safety answering point to which the emergency call is routed (The position information is then sent over an origination network using emergency call packets to identify that the call is an emergency call. Using the position information for the calling device, the emergency call is then routed to the appropriate emergency communication center, paragraph 32; the alerts to emergency responder agent(s) 180 further comprises updates 190 which convey real-time updates of environmental conditions within building 400 and the location of registered devices (e.g., cellphones 120, in-room devices 121, fixed displays 123, wearable devices 124, and tablets/phablets 125) as well as un-registered devices such as cellphones which may still be detectable by position monitors 103 (e.g., Wi-Fi routers, Bluetooth devices, ZigBee networks, etc.), paragraph 70).
However, McNabb does not expressly disclose prompting operators of the one or more devices to present, within one or more user interface fields output to a display of the first device, input verifying one or more rooms within the premises; and generating a map of locations within the premises using the verifications.
	In the same field of endeavor, Farris discloses prompting operators of the one or more devices to present, within one or more user interface fields output to a display of the first device, input verifying one or more rooms within the premises (As an example, when mobile device 120-1 is detected to be located within a premises reference location 510, a message may be presented by mobile device 120-1 asking the user 130-1 to confirm or deny that mobile device 120-1 is located in the premises reference location 510 (e.g., "Can you confirm that you are located in the Macy's store?"). As another example, when mobile device 120-1 is detected to be located within premises trigger location 540, a message may be presented by mobile device 120-1 asking the user 130-1 to confirm or deny that mobile device 120-1 is located proximate to a premises reference location 510 (e.g., "Can you confirm that you are located in front of the Macy's store?"), paragraph 77); and generating a map of locations for the premises using the verifications of the one or more rooms (Such user input may be used to check and/or improve the accuracy of premises area maps in relation to detected physical locations of mobile devices 120 within premises areas, paragraph 77). and generating a map of locations within the premises using the verifications(Such user input may be used to check and/or improve the accuracy of premises area maps in relation to detected physical locations of mobile devices 120 within premises areas, paragraph 77).
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Farris with the teachings of McNabb to improve the information and/or level of detail in maps.

Consider claim 9, and as applied to claim 8 above, McNabb discloses wherein the map of locations is associated with network information for one or both of the one or more devices or network devices to which ones of the one or more devices connect to access a network (position monitors 103 are configured to report the location of other user portable devices including, but not limited to a wearable devices 124, paragraph 22; as data is received by control system 150 via real-time environmental monitors 102 and/or position monitors 103, this information can be used to update in real-time the information available to emergency responder agent 180. In one embodiment, control system 150 will generate an updated real-time digital map 170 and convey this updated map to emergency responder agent 180, paragraph 25).

Consider claim 11, and as applied to claim 9 above, Farris discloses determining a room within the premises for an operator of the device to verify using information associated with a network device through which the device connects to access the network (Location detection facility 260 may include any hardware, computing instructions (e.g., software), or combination thereof configured to detect a geographic location of the mobile device 120. In some embodiments, the location detection facility 260 may be configured to utilize GPS technologies to determine the geographic location of the mobile device 120, which location may be identified in terms of GPS coordinates. Other suitable location detection technologies may be used in other embodiments, including using principles of trilateration to evaluate radio frequency signals received by the mobile device 120 (e.g., RF signals in a wireless phone network or other wireless network) and to estimate the geographic location of the mobile device 120, paragraph 32; a mobile device 120 may provide location data representing a geographic location of the mobile device 120 to premises map subsystem 110, paragraph 37)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Farris with the teachings of McNabb to improve the information and/or level of detail in maps.

Consider claim 13, and as applied to claim 8 above, McNabb discloses wherein the instructions to signal the information associated with the location of the device to the public safety answering point include instructions to: embed the information associated with the location of the device within a bitstream of the emergency call prior to routing the emergency call to the public safety answering point (The position information is then sent over an origination network using emergency call packets to identify that the call is an emergency call. Using the position information for the calling device, the emergency call is then routed to the appropriate emergency communication center, paragraph 32).

Consider claim 14, and as applied to claim 8 above, McNabb discloses wherein the instructions include instructions to: use the location of the device to visually represent a location of an emergency event within a map of the premises (real-time digital map 170 will display the most recent internal configuration of building 400 on record. Real-time digital map 170 will also display information from one or more of real-time environmental monitors 102-3, 102-4, 102-5, and 102-6 which will help emergency responders to determine the type and location of the event which triggered an emergency notification, see Fig. 4 and paragraph 40); and 
output the map of the premises including the visual representation of the location of the emergency event for display at a digital signage device (evacuation routes displayed on real-time digital map 170 will be shown on fixed displays 123-1, 123-2, 123-3, and 123-4 when an emergency notification is triggered, paragraph 40).

Consider claim 15, McNabb discloses a server device (computer system 300 of FIG. 3 is only an example and that embodiments as described herein can operate on or within a number of different computer systems including, but not limited to… server devices, paragraph 35), comprising: 
a memory (RAM 310 ROM 308, data storage unit 312, Fig. 3); and 
a processor (processor 306A, Fig. 3) configured to execute instructions stored in the memory to: 
generate, at a first time, a map of locations within the premises (real-time digital map 170 further comprises a display of the position, within or proximate to building 400, of each registered device (e.g., cellphones 120, in-room devices 121, fixed displays 123, wearable devices 124, and tablets/phablets 125), paragraph 20;  each in-room device 121 in building 400 can be manually registered to control system 150, including the room in which it is normally disposed, using manual inputs 105. Similarly, a guest or visitor to building 400 can provide the phone number to their cellphone 120, wearable device 124, and/or tablet/phablet 125 which can be manually registered with control system 150 using manual inputs 105. Alternatively, devices such as cellphones 120, in-room devices 121 wearable devices 124, and/or tablets/phablets 125 can be automatically registered using, for example, bar-code readers, radio-frequency identification (RFID) devices, wireless Internet, Bluetooth, etc, paragraph 23);
detect, at a second time after the first time, an emergency call from a device registered with the software platform and located at the premises, wherein the device is one of the first device or a second device(when a user picks up an in-room device 121, this event initiates generating an emergency notification to various emergency responder agents including, but not limited to, a 911 call center. Similarly, occupants of a selected environment can use their personal device(s) (e.g., cellphones 120, wearable devices 124, and/or tablets/phablets 125) to initiate triggering an emergency notification using evacuation agent program 130 which has been downloaded onto their device, paragraph; registration of handheld wireless devices (e.g., cellphones 120, in-room devices 121, wearable devices 124, and/or tablets/phablets 125) can be performed via manual inputs 105,oaragarph 23); and 
signal information associated with a location of the device within the premises to a public safety answering point to which the emergency call is routed, wherein the location of the device within the premises is determined as one of the one or more rooms using the map of locations (The position information is then sent over an origination network using emergency call packets to identify that the call is an emergency call. Using the position information for the calling device, the emergency call is then routed to the appropriate emergency communication center, paragraph 32; the alerts to emergency responder agent(s) 180 further comprises updates 190 which convey real-time updates of environmental conditions within building 400 and the location of registered devices (e.g., cellphones 120, in-room devices 121, fixed displays 123, wearable devices 124, and tablets/phablets 125) as well as un-registered devices such as cellphones which may still be detectable by position monitors 103 (e.g., Wi-Fi routers, Bluetooth devices, ZigBee networks, etc.), paragraph 70; real-time digital map 170 further comprises a display of the position, within or proximate to building 400, of each registered device (e.g., cellphones 120, in-room devices 121, fixed displays 123, wearable devices 124, and tablets/phablets 125). This is a great benefit to emergency responders in locating people within building 400 who may require assistance in evacuating building 400 during an emergency, paragraph 20).
However, McNabb does not expressly disclose prompting an operator of a first device registered with a software platform to present, within one or more user interface fields output to a display of the first device, input verifying one or more rooms within a premises associated with the software platform; and generating a map of locations for the premises using the verifications of the one or more rooms.
	In the same field of endeavor, Farris discloses prompting an operator of a first device registered with a software platform to present, within one or more user interface fields output to a display of the first device, input verifying one or more rooms within a premises associated with the software platform (As an example, when mobile device 120-1 is detected to be located within a premises reference location 510, a message may be presented by mobile device 120-1 asking the user 130-1 to confirm or deny that mobile device 120-1 is located in the premises reference location 510 (e.g., "Can you confirm that you are located in the Macy's store?"). As another example, when mobile device 120-1 is detected to be located within premises trigger location 540, a message may be presented by mobile device 120-1 asking the user 130-1 to confirm or deny that mobile device 120-1 is located proximate to a premises reference location 510 (e.g., "Can you confirm that you are located in front of the Macy's store?"), paragraph 77); and generating a map of locations for the premises using the verifications of the one or more rooms (Such user input may be used to check and/or improve the accuracy of premises area maps in relation to detected physical locations of mobile devices 120 within premises areas, paragraph 77).
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Farris with the teachings of McNabb to improve the information and/or level of detail in maps.

Consider claim 16, and as applied to claim 15 above Farris discloses wherein the map of locations is generated based on verifications, by individual operators of the one or more devices, of the locations of one or more devices within the premises (As an example, when mobile device 120-1 is detected to be located within a premises reference location 510, a message may be presented by mobile device 120-1 asking the user 130-1 to confirm or deny that mobile device 120-1 is located in the premises reference location 510 (e.g., "Can you confirm that you are located in the Macy's store?"). As another example, when mobile device 120-1 is detected to be located within premises trigger location 540, a message may be presented by mobile device 120-1 asking the user 130-1 to confirm or deny that mobile device 120-1 is located proximate to a premises reference location 510 (e.g., "Can you confirm that you are located in front of the Macy's store?") Such user input may be used to check and/or improve the accuracy of premises area maps in relation to detected physical locations of mobile devices 120 within premises areas, paragraph 77).
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Farris with the teachings of McNabb to improve the information and/or level of detail in maps.

Consider claim 17, and as applied to claim 16 above, McNabb discloses wherein the instructions to generate the map of locations include instructions to: associate the locations of the one or more devices within the premises with information associated with network devices to which ones of the one or more devices connect to access a network (position monitors 103 are configured to report the location of other user portable devices including, but not limited to a wearable devices 124 (e.g., an optical head-mounted display such as Google Glass, a wrist-worn computer system, etc.). Examples of position monitors 103 in accordance with various embodiments include, but are not limited to, devices configured to operate on/in compliance with any suitable wireless communication protocol including, but not limited to: Wi-Fi, WiMAX, implementations of the Institute of Electrical and Electronics Engineers (IEEE) 802.11 standard, implementations of the IEEE 802.15.4 standard for personal area networks, and a short range wireless connection operating in the Instrument Scientific and Medical (ISM) band of the radio frequency spectrum in the 2400-2484 MHz range (e.g., implementations of the Bluetooth® standard) including Bluetooth Low Energy (BLE) implementations, implementations of the IEEE 1902.1 (RuBee) standard, implementations of IEEE 802.15 (ZigBee) standard, etc, paragraph 22).

Consider claim 18, and as applied to claim 17 above, McNabb discloses wherein the instructions include instructions to: determine the location of the device within the premises using the map of locations by searching the map of locations using information associated with the device or information associated with a network device through which the device connects to access the network (real-time digital map 170 further comprises a display of the position, within or proximate to building 400, of each registered device (e.g., cellphones 120, in-room devices 121, fixed displays 123, wearable devices 124, and tablets/phablets 125). This is a great benefit to emergency responders in locating people within building 400 who may require assistance in evacuating building 400 during an emergency, paragraph 20).

Consider claim 20, and as applied to claim 15 above, McNabb discloses wherein the instructions to signal the information associated with the location of the device within the premises to the public safety answering point include instructions to: embed the information associated with the location of the device within a bitstream of the emergency call prior to routing the emergency call to the public safety answering point (The position information is then sent over an origination network using emergency call packets to identify that the call is an emergency call. Using the position information for the calling device, the emergency call is then routed to the appropriate emergency communication center, paragraph 32).

Claims 3-5, 10, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McNabb in view of Farris, and further in view of Karpen et al (US 20060068753 A1, hereinafter Karpen).

Consider claim 3, and as applied to claim 2 above, the combination of McNabb and Farris does not expressly disclose wherein determining the location of the device within the premises using the map of locations comprises: identifying one or more of an IP address, a BSSID, a MAC address, or a port identifier of a network device through which the device connects to access the network; and comparing the one or more of the IP address the BSSID, the MAC address, or the port identifier to the network information.
In the same field of endeavor, Karpen discloses wherein determining the location of the device within the premises using the map of locations comprises: identifying one or more of an IP address, a BSSID, a MAC address, or a port identifier of a network device through which the device connects to access the network; and comparing the one or more of the IP address the BSSID, the MAC address, or the port identifier to the network information (When a device, for example a wireless access point (WAP) or other wireless fidelity (WiFi) device is desired to be associated with the invention or otherwise initially implemented, an initial connection is directed to an IPS-L server (step 202). In step 202, the IPS-L application (which may be operated by a private or public entity) queries a location storage device to see if the location of the wireless device, based on an Internet Protocol (IP) address, Machine Access Code (MAC) address, or both is known (i.e., stored in block 214), paragraph 54) .
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Karpen with the teachings of McNabb and Farris to specify the location of a digital device.

Consider claim 4, and as applied to claim 2 above, the combination of McNabb and Farris does not expressly disclose determining a room within the premises for the operator of the first device to verify using information associated with a network device through which the first device connects to access the network.
In the same field of endeavor, Karpen discloses determining a room within the premises for the operator of the first device to verify using information associated with a network device through which the first device connects to access the network (In step 202, the IPS-L application (which may be operated by a private or public entity) queries a location storage device to see if the location of the wireless device, based on an Internet Protocol (IP) address, Machine Access Code (MAC) address, or both is known (i.e., stored in block 214). If the location is known (block 203), then no further action is necessary (although an optional verification step 204 is possible at this point). If the location is not known (block 203a), then the user is redirected (step 205) to a location input form to enter location and other identifying information (block 206), paragraph 54).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Karpen with the teachings of McNabb and Farris to specify the location of a digital device.

Consider claim 5, and as applied to claim 4 above, Farris discloses wherein, when the network device is unknown to the software platform, the method further comprises: updating a record for the room to include the information associated with the network (Such user input may be used to check and/or improve the accuracy of premises area maps in relation to detected physical locations of mobile devices 120 within premises areas, paragraph 77).
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Farris with the teachings of McNabb and Karpen to improve the information and/or level of detail in maps.

Consider claim 10, and as applied to claim 9 above, the combination of McNabb and Farris does not expressly disclose wherein the instructions to determine the location of the device within the premises using the map of locations include instructions to: identify one or more of an IP address, a BSSID, a MAC address, or a port identifier of a network device through which the device connects to access the network; and compare the one or more of the IP address the BSSID, the MAC address, or the port identifier to the network information.
In the same field of endeavor, Karpen discloses wherein the instructions to determine the location of the device within the premises using the map of locations include instructions to: identify one or more of an IP address, a BSSID, a MAC address, or a port identifier of a network device through which the device connects to access the network; and compare the one or more of the IP address the BSSID, the MAC address, or the port identifier to the network information(When a device, for example a wireless access point (WAP) or other wireless fidelity (WiFi) device is desired to be associated with the invention or otherwise initially implemented, an initial connection is directed to an IPS-L server (step 202). In step 202, the IPS-L application (which may be operated by a private or public entity) queries a location storage device to see if the location of the wireless device, based on an Internet Protocol (IP) address, Machine Access Code (MAC) address, or both is known (i.e., stored in block 214), paragraph 54) .
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Karpen with the teachings of McNabb and Farris to specify the location of a digital device.

Consider claim 12, and as applied to claim 11 above, the combination of McNabb and Farris does not expressly disclose wherein, when the network device is unknown to the software platform, the instructions include instructions to: update a record for the room to include the information associated with the network device.
In the same field of endeavor, Karpen discloses wherein, when the network device is unknown to the software platform, the instructions include instructions to: update a record for the room to include the information associated with the network device (If the location is not known (block 203a), then the user is redirected (step 205) to a location input form to enter location and other identifying information (block 206), paragraph 54; Once confirmed, the location is stored (step 208) in a storage database (block 213) and associated with the IP device location (block 214), paragraph 56).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Karpen with the teachings of McNabb and Farris to specify the location of a digital device.

Consider claim 19, and as applied to claim 18 above, the combination of McNabb and Farris des not expressly disclose wherein the instructions to determine the location of the device within the premises using the map of locations include instructions to: identify one or more of an IP address, a BSSID, a MAC address, or a port identifier of the network device through which the device connects to access the network; and compare the one or more of the IP address the BSSID, the MAC address, or the port identifier to information associated with the network device in the map of locations.
In the same field of endeavor, Karpen discloses wherein the instructions to determine the location of the device within the premises using the map of locations include instructions to: identify one or more of an IP address, a BSSID, a MAC address, or a port identifier of the network device through which the device connects to access the network; and compare the one or more of the IP address the BSSID, the MAC address, or the port identifier to information associated with the network device in the map of locations (When a device, for example a wireless access point (WAP) or other wireless fidelity (WiFi) device is desired to be associated with the invention or otherwise initially implemented, an initial connection is directed to an IPS-L server (step 202). In step 202, the IPS-L application (which may be operated by a private or public entity) queries a location storage device to see if the location of the wireless device, based on an Internet Protocol (IP) address, Machine Access Code (MAC) address, or both is known (i.e., stored in block 214), paragraph 54) .
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Karpen with the teachings of McNabb to specify the location of a digital device.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over McNabb in view of Farris, and further in view of Velazquez et al (US 20090003312 A1, hereinafter Velazquez).

Consider claim 6, and as applied to claim 1 above, the combination of McNabb and Farris does not expressly disclose wherein the operator of the first device is prompted to verify the one or more locations within the premises as the first device is moved to the each of the one or more locations.
In the same field of endeavor, Velazquez discloses wherein the operator of the first device is prompted to verify the one or more locations within the premises as the first device is moved to the each of the one or more locations(when the example VoIP service network 112 is not able to automatically determine the geographic location of the VoIP device 102A-C, the VoIP service network 112 prompts a user of the VoIP device 102A-C to provide, indicate and/or select (e.g., from a list of previously provided locations) their geographic location, paragraph 24).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Velazquez with the teachings of McNabb and Farris to improve the accuracy of associations between telephone numbers and physical and/or geographic locations for nomadic devices.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McNabb in view of Farris, and further in view of Deyle et al (US 20210048829 A1, hereinafter Deyle).

Consider claim 7, and as applied to claim 1 above, the combination of McNabb and Farris does not expressly disclose wherein the first device is an automated ranging device which moves around the premises.
In the same field of endeavor, Deyle discloses wherein the first device is an automated ranging device which moves around the premises (The robot generates 2020 a semantic map by modifying the area map to include, for each object, the type and state of the object at the location within the area map corresponding to the location of the object, paragraph 264).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Deyle with the teachings of McNabb and Farris to generate or update one or more semantic maps for use by a robot in navigating an area.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781. The examiner can normally be reached Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642